department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date gum no third party contacts sin dollar_figure employer_identification_number dear sir or madam this is in response to your letter of date in which you request a private_letter_ruling regarding the effect of two new programs on your continued exemption under sec_501 of the internal_revenue_code in addition you request a ruling that the proposed additional activities will not result in unrelated_business_income_tax under sec_511 through of the code since your inception you have actively engaged in projects exclusively for the benefit of m the business school at n you have supported the publishing of materials related to m provided scholarships and fellowships to support study at m and provided funds directly to m for its ongoing educational activities most recently you ran an executive education program a series of educational seminars run in conjunction with m to provide ongoing business training to corporate executives and students from other universities around the world you have been recognized as exempt under sec_501 of the code and are a supporting_organization described in sec_509 you propose to acquire and or develop student housing projects on or near n's campus to assist n's students in finding affordable housing in a tight housing market the housing projects will be in the form of student apartments and may be funded through the issuance of tax-exempt_bonds all residential units will be limited to students at n though some apartments may be reserved for certain classifications of students for example students seeking an mba degree within each classification student residents will be selected on a nondiscriminatory basis market rates will be charged for the units in conjunction with the student apartments you plan to provide an educational experience for m's students in real_estate acquisition management and possibly development the clinical program will have both a classroom component and an experiential component each supervised by m's regular faculty in the clinical program business students will gain real world experience by being directly involved in the acquisition and management of the residences in this regard faculty supervised student interns will work with the independent management company you select for day-to-day management services you have asked us to rule as follows the acquisition and or development of student housing projects solely for the benefit of students at n will not adversely affect your tax exempt status under sec_501 c of the code the operation of the clinical program for n's students in conjunction with the acquisition and development of student housing projects will not adversely affect your tax exempt status under sec_501 of the code the acquisition development and management of student housing projects solely for the students at n will not produce unrelated_business_taxable_income under sections of the code sec_501 of the code provides in part that an organization is exempt from federal_income_tax if it is organized and operated for charitable and educational_purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations defines the term charitable as including the advancement of education sec_1_501_c_3_-1 of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities sec_511 of the code imposes a tax on income derived from any trade_or_business the conduct of which is not substantially related to the exercise or performance by an organization of its charitable educational or other exempt purposes sec_513 of the code exempts from the definition of trade_or_business any trade_or_business that is carried on by an exempt_organization primarily for the convenience of its students sec_1_513-1 of the regulations provides that gross_income derived from charges for the performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business revrul_67_217 1967_2_cb_181 recognized an organization formed to provide housing and food service exclusively for students and faculty of a specific university lacking such facilities as exempt under sec_501 of the code the housing facility was constructed by the organization on land near the university and made available to the students of the university at rates comparable to those offered by the university in its own facilities while the facility was run by a commercial management company any surplus from operations was donated to the university and the university had an option to purchase the facility at any time for an amount equal to the outstanding indebtedness providing the housing under these circumstances served to advance education revrul_76_336 1976_2_cb_143 describes an organization created by community leaders to provide housing for students of a particular college in response to studies by staff members of the college showing that it lacked suitable housing to meet its needs all students attending the college were eligible to apply for residence in concluding that the organization qualified for exemption under sec_501 of the code the service determined that the organization was both helping the college which was unable to provide adequate student housing to fulfill its educational_purposes and aiding the students to attain an education revrul_68_16 1968_1_cb_246 recognized an organization formed to provide clinical experience to business school students as advancing education within the meaning of sec_501 of the code the organization was formed to give the students experience in the management of a portfolio of securities under the supervision of the business school's facuity a fund was created which was invested by the students under the supervision of the faculty no salaries were paid to the directors or students funds in excess of those needed to run the program were paid over to the business school other rulings have found that clinical programs advance education for instance in revrul_78_310 1978_2_cb_173 an organization facilitating placement of law students in legal aid and public interest internships was recognized as exempt under sec_501 of the code tn revrul_75_284 1975_2_cb_202 and revrul_70_584 1970_2_cb_114 organizations providing internship programs for college students were recognized as exempt under sec_501 likewise in revrul_76_37 1976_1_cb_149 an organization that purchased building lots and furnished funds to a public vocational training center for use in its on-the-job home construction training program qualified for exemption under sec_501 of the code the service determined that its activities contributed importantly to the overall program of the vocational center and promoted education within the meaning of sec_1_501_c_3_-1 of the regulations the completed homes were sold to the general_public at fair_market_value and the income from home sales used to finance new projects and obtain vocational training equipment for the public school system in determining that the income from the sale of the homes was not unrelated_business_income the service ruled that the organization was engaging in activities essential to the conduct of the on-the-job training program the completed houses were products of the performance of an exempt_function sold in substantially the same state they were in upon completion of the exempt_function only as many houses were built as were needed by the vocational center for its on-the-job training program thus under sec_1_513-1 of the regulations the construction activity was not unrelated_trade_or_business and the income derived from the sale of completed homes was not unrelated_business_income you plan to acquire and develop student housing facilities solely for students at n a university that lacks sufficient student housing in this regard your operations will be similar to the organizations described in rev ruls and in that you will be helping n fulfill its educational_purposes and aiding n's students to attain an education this activity advances education and is charitable within the meaning of sec_1_501_c_3_-1 of the regulations in addition you plan to operate a clinical program for students studying at m the business school at n by allowing them as part of a supervised program to assist in the acquisition and operation of the facilities in this regard your operations will be similar to the organizations described in rev ruls and this activity will contribute importantly to m's overall program and as such will promote education within the meaning of sec_1_501_c_3_-1 of the regulations developing and operating a student housing facility for the exclusive use of n's students and operating a clinical program for the benefit of the students at m fulfill purposes that are substantially related to your exempt charitable and educational_purposes gross_income from the performance of exempt functions is not unrelated_trade_or_business under sec_1 d of the regulations in this regard you are similar to the organization described in rev rui your activities will contribute importantly to the accomplishment of your educational and charitable purposes and the income derived from them will not be considered unrelated_business_income taxable under sec_511 of the code in conclusion we rule as follows the acquisition and or development of student housing projects solely for the benefit of students at n will not adversely affect your tax exempt status under sec_501 c of the code the operation of the clinical program for n's students in conjunction with the acquisition and development of student housing projects will not adversely affect your tax exempt status under sec_501 of the code the acquisition development and management of student housing projects solely for the students at n will not produce unrelated_business_taxable_income under sections of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely pit ta v bro gerald v sack manager exempt_organizations technical group
